Citation Nr: 0422536	
Decision Date: 08/17/04    Archive Date: 08/24/04	

DOCKET NO.  02-21 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from October 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
VARO in Muskogee, Oklahoma, which determined that new and 
material evidence adequate to reopen the claim for service 
connection for PTSD had not been submitted.  

For good cause shown, the motion for advancement on the 
docket has been granted.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED, in part, to the RO by way of the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran should further action be required.


FINDINGS OF FACT

1.  In May 2000, the RO denied entitlement to service 
connection for PTSD.  The veteran was notified of the 
decision that same month and a timely appeal did not ensue.

2.  Received on June 19, 2001, from the veteran's 
representative was a request to reopen the claim for service 
connection for PTSD.  

3.  The evidence added to the record since the May 2000 
rating decision is new, and when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
PTSD.  




CONCLUSION OF LAW

Evidence added to the record since the May 2000 rating 
decision denying service connection for PTSD is new and 
material; the claim of entitlement to service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et. seq. (West 2002) eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded the VA's duty to notify the claimant and his 
representative concerning certain aspects of claims 
development.  VA promulgated regulations that implemented 
these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) 2003). 

The Board notes that there are new regulations redefining new 
and material evidence in clarifying the types of assistance 
VA will provide to a claimant attempting to reopen a 
previously denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran's 
claim was filed prior to August 2001, the amended regulations 
are not for application.  

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
has interpreted VA's obligations under the VCAA, noting that 
a claimant was defined under the VCAA as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 5100.  
The Court therefore concluded that a person attempting to 
reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, the 
Court held, 38 U.S.C.A. § 5103(a) as amended by the VCAA, and 
the provisions of 38 C.F.R. § 3.159(b) implementing that 
section, applied to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to the 
provisions of 38 U.S.C.A. § 5108.  Id.  The provisions of 
38 U.S.C.A. § 5103(a) state that upon receipt of a complete 
and substantially complete application, VA must notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of that notice, VA must notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA.  

With regard to providing sufficient assistance to the 
veteran, the Board is deferring further discussion because of 
the desire for further development on the claim as will be 
set forth in a remand action at the end of the decision that 
follows.

The record shows that by rating decision dated in May 2000, 
service connection for PTSD was denied.  The veteran was 
informed of the determination and of his appellate rights 
later that month, but did not initiate a timely appeal.  The 
rating decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2003).  However, a claim will be reopened if any new 
and material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Smith v. West, 12 Vet. App. 312, 214 (1999).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), affirming 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
183.  Further analysis, beyond the evaluation of whether the 
evidence submitted in an attempt to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted is a "legal nullity."  Buckley v. Brown, 9 
Veltap. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make it clear that the Board has jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The evidence before the RO in 2000 consisted primarily of the 
service medical records and reports of VA outpatient 
treatment and evaluation on periodic occasions in 1999 and 
2000.  It was determined that the outpatient reports showed 
varying psychiatric diagnoses, including PTSD.  However, it 
was indicated that there was no evidence showing that the 
veteran had suffered a stressful experience while on active 
duty that would cause him to develop PTSD.  

Evidence that has been associated with the claims folder 
since the current reopened claim, considered in light of that 
before the RO in 2000, provides a more complete picture of 
the veteran's psychiatric status.  Hodge v. West, 155 F.3d 
1363.  As such, the new evidence is so significant to the 
issue of entitlement to service connection for PTSD that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  As the additional evidence 
is both new and material, the application to reopen a claim 
for service connection for PTSD is granted.  

That additional evidence includes an April 2001 VA outpatient 
report in which indicators for the veteran's treatment plan 
included "significant combat stress as described in progress 
notes and assessments, combat nightmares, autonomic 
hyperarousal and hypervigilance, especially at night, poor 
sleep, irritability, intrusive recollections of trauma, 
emotional numbing and distancing from loved ones."  As 
pointed out by the veteran's accredited representative in his 
July 2003 informal hearing presentation, the Board is not 
free to reject a diagnosis of PTSD based upon its own 
unsubstantiated medical opinion that a stressor is 
insufficient to cause the condition.  The representative 
cited case law, including Gleicher v. Derwinski, 2 
Vet. App. 26, 29 (1991) and Hanson v. Derwinski, 1 
Vet. App. 512, 516 (1991) to indicate that the conclusion of 
an examining psychiatrist was a medical conclusion, one that 
the Board was not free to disregard.  The Board agrees.  
Accordingly, the Board finds the additional outpatient 
reports so significant to the issue of entitlement to service 
connection for PTSD that they must be considered.  The 
application to reopen the claim for service connection for 
PTSD is granted.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent, the appeal is allowed.  


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) A current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed inservice stressor; and 
(3) credible supporting evidence that the claimed inservice 
stressor actually occurred.  See 38 C.F.R. § 3.304(f) (2003).  

There is medical evidence of current PTSD.  However, the 
diagnosis was not based on any verified stressor.  The Board 
finds that additional efforts are warranted in order to 
obtain credible supporting evidence for the reported 
stressors.  

While the claims file includes copies of the veteran's 
service medical records, no attempt has been made to request 
verification of the veteran's alleged stressors by the U.S. 
Armed Services Center for Unit Records Research (USASCURR).  
Since development includes obtaining stressor information, a 
query to USASCURR is necessary.  If that agency is not able 
to provide the stressor information claimed by the veteran, 
the National Archives and Records Administration, 9700 Page 
Boulevard, St. Louis, Missouri, 63132, should be asked to 
provide supporting documentation.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  VA must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, VA 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from him, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by him that 
have not been secured previously.  If the 
RO is not successful in obtaining any 
medical records identified by the 
veteran, it should inform the veteran and 
his representative of this and ask them 
to provide copies of any outstanding 
medical records.  

3.  The RO should contact the veteran and 
request that he provide any additional 
information that he can recall regarding 
his claimed stressors.  He should be as 
specific as possible in providing details 
regarding the claimed inservice 
stressors.  He should be asked to provide 
dates, places, and units of assignment at 
the times of any events, descriptions of 
the events, and names and any other 
identifying information concerning any 
other individuals involved in the events.  
As a minimum, the claim must indicate the 
location and approximate time (a two-
month specific date range) of a stressful 
event or events in question, and the unit 
of assignment at the time the stressful 
event occurred.  The veteran is to be 
informed this information is necessary to 
obtain supportive evidence of the 
stressful event or events and that 
failure to respond or an incomplete 
response may result in denial of the 
claim.  

4.  The USASCURR, 7798 Cissna Road, Suite 
101, Springfield, Virginia, 22150-3197, 
should be contacted and asked to provide 
unit diaries or command chronologies or 
any other information pertaining to 
duties of the 75th Naval Construction 
Battalion, FPO San Francisco, California, 
in October and November 1945.  If 
necessary, the National Archives should 
also be requested to provide any 
information, including a unit history, 
for the 75th Naval Construction 
Battalion, FPO San Francisco, California, 
during the time when the veteran was 
assigned to that battalion in order to 
corroborate the stressors.  The veteran 
should be asked to specifically indicate 
to the best of his recollection the exact 
time frame of his assignment to the 75th 
Naval Construction Battalion or any other 
unit or ship to which he was assigned 
while serving in the Asiatic-Pacific 
Theatre of Operations during World 
War II.  The RO should then attempt to 
obtain command chronologies or any other 
information regarding the activities of 
the units or ships during the time frame 
the veteran indicates he was assigned to 
them.  Any information obtained should be 
associated with the claims file.  If the 
search efforts result in negative 
results, documentation to that effect 
should be placed in the claims file.  

5.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, the RO should schedule the 
veteran for a comprehensive psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be provided to 
the examiner for review in conjunction 
with the examination.  The examiner 
should identify any psychiatric disorders 
that are present.  The examination report 
should include any diagnostic8 tests or 
studies, such as psychological testing, 
that are deemed necessary for an accurate 
assessment.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
specify what stressors are sufficient to 
support such a diagnosis.  The complete 
rationale for any opinion expressed 
should be provided.  Regardless, whatever 
psychiatric disorder is diagnosed, the 
examiner should provide an opinion as to 
the etiology of that disorder.  

6.  Following the aforementioned 
development, the RO should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is advised that 
the examination requested in this REMAND is deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for any scheduled examination could result 
in the denial of his claim.  38 C.F.R. § 3.655 (2003).  He is 
also to be advised that as much specific information as 
possible regarding any claimed stressful events should be 
provided in order to help with corroboration of his alleged 
stressors.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



